     Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 1 of 26 PageID 1


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

VALERIE JACKSON                              §
    Plaintiff,                               §
                                             §
v.                                           §   CIVIL ACTION NO. 3:18-cv-2935
                                             §
LUPE VALDEZ, MARIAN BROWN,                   §
OFFICER LIZYAMMA SAMUEL,                     §
OFFICER SAMUEL JOSEPH,                       §
OFFICER BRENDA DEVERS,                       §
OFFICER L. PUGH, OFFICER S.                  §
LITTLES, OFFICER P. NIXON,                   §
UNKNOWN DALLAS COUNTY                        §
EMPLOYEES I-XIII, and DALLAS                 §
COUNTY, TEXAS,                               §
     Defendants                              §

                      PLAINTIFF’S ORIGINAL COMPL AINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, VALERIE JACKSON, Plaintiff, complaining of LUPE VALDEZ,

MARIAN BROWN, OFFICER LIZYAMMA SAMUEL, OFFICER SAMUEL JOSEPH,

OFFICER BRENDA DEVERS, OFFICER L. PUGH, OFFICER S. LITTLES, OFFICER P.

NIXON, UNKNOWN DALLAS COUNTY EMPLOYEES I-XIII, and DALLAS COUNTY,

TEXAS and for cause of action will respectfully show unto the Court as follows:

                                       I. PARTIES

       1.     At all times relevant to this action, Valerie Jackson was an adult individual

who was a pre-trial detainee held at the Dallas County jail, which facility is within the

Northern District of Texas, and currently resides in Dallas, Texas.

       2.     Defendant Lupe Valdez is an individual residing in Dallas County and was

the Dallas County Sheriff from January 1, 2005 until January 1, 2018. Defendant Valdez



PLAINTIFF’S ORIGINAL COMPLAINT                                                    1|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 2 of 26 PageID 2


can be served at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd 31,

Dallas, TX 75207.

      3.     Defendant Marian Brown is an individual residing in Dallas County and is

the current Dallas County Sheriff, who was sworn into that position on January 1, 2018.

Defendant Brown can be served at her place of employment at the Dallas County

Sheriff’s Office located at 133 N Riverfront Blvd 31, Dallas, TX 75207.

      4.      Defendant Officer Lizyamma Samuel is an individual residing in Dallas

County, Texas and is a Deputy with the Dallas County Sheriff’s Office and can be served

at her place of employment at the Dallas County Sheriff’s Office located at 133 N

Riverfront Blvd 31, Dallas, TX 75207. Defendant Samuel is sued in her individual

capacity.

      5.     Defendant Officer Samuel Joseph is an individual residing in Dallas County,

Texas and is a Deputy with the Dallas County Sheriff’s Office and can be served at her

place of employment at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd

31, Dallas, TX 75207. Defendant Joseph is sued in her individual capacity.

      6.     Defendant Officer Brenda Devers is an individual residing in Dallas County,

Texas and is a Deputy with the Dallas County Sheriff’s Office and can be served at her

place of employment at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd

31, Dallas, TX 75207. Defendant Devers is sued in her individual capacity.

      7.     Defendant Officer L. Pugh is an individual residing in Dallas County, Texas

and is a Deputy with the Dallas County Sheriff’s Office and can be served at her place of

employment at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd 31,

Dallas, TX 75207. Defendant Pugh is sued in her individual capacity.



PLAINTIFF’S ORIGINAL COMPLAINT                                                   2|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 3 of 26 PageID 3


       8.     Defendant Officer S. Littles is an individual residing in Dallas County, Texas

and is a Deputy with the Dallas County Sheriff’s Office and can be served at her place of

employment at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd 31,

Dallas, TX 75207. Defendant Littles is sued in her individual capacity.

       9.     Defendant Officer P. Nixon is an individual residing in Dallas County, Texas

and is a Deputy with the Dallas County Sheriff’s Office and can be served at her place of

employment at the Dallas County Sheriff’s Office located at 133 N Riverfront Blvd 31,

Dallas, TX 75207. Defendant Nixon is sued in her individual capacity.

       10.    Defendant Unknown Dallas County Employees I-XIII are and were, at all

times relevant to this Complaint, employed by the Dallas County Sheriff’s Office. At all

times relevant to this Complaint, Unknown Dallas County Employees were acting under

color of law within the scope of their employment at the Dallas County jail. Unknown

Dallas County Employees are sued in their individual capacities.

       11.    Defendant Dallas County is a political subdivision of the State of Texas

located in the Northern District of Texas. Dallas County can be served through its County

Judge, Clay Jenkins, at 411 Elm St #200, Dallas, TX 75202.

                          II. JURISDICTION AND VENUE

       12.    The Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1331 and §1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983. Venue is proper

in the Northern District of Texas pursuant to 28 U.S.C. §1391 because the Defendant is

domiciled and/or resides in the Northern District of Texas, and all or a substantial part of

the cause of action accrued in the Northern District.




PLAINTIFF’S ORIGINAL COMPLAINT                                                    3|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 4 of 26 PageID 4


                          III. FACTS AND ALLEGATIONS

       13.    Defendant Valdez was the Sheriff of Dallas County from January 1, 2005

until January 1, 2018.

       14.    On or about November 4, 2016, Plaintiff Valerie Jackson was a pre-trial

detainee at the Dallas County jail. She was booked into custody for Possession of a

Weapon in a Prohibited Place – essentially she forgot to remove her firearm from her bag

before going to the airport.

       15.    Ms. Jackson was assigned the sex of male at birth.

       16.    Ms. Jackson is a transgender woman, and lives as a woman.

       17.    Ms. Jackson has had her gender legally changed to female.

       18.    During the intake process at the jail, Ms. Jackson was processed by a female

officer, Defendant Lizyamma Samuel, and a male officer, Defendant Samuel Joseph

before being placed in the jail. Ms. Jackson was asked all the standard intake questions.

       19.    Defendant Joseph or Defendant Samuel verified Ms. Jackson’s name and

gender on her driver’s license.

       20.    Ms. Jackson was given a wrist band with her name and the correctly

assigned gender of female.

       21.    Defendant Samuel then took Ms. Jackson behind an enclosed corner and

instructed Ms. Jackson to lift her shirt and bra to expose her bare breasts, which she did.

       22.    Ms. Jackson then waited to be seen by a nurse.

       23.    A male nurse, Unknown Dallas County Employee I, then began to ask Ms.

Jackson medical questions.

       24.    Unknown Dallas County Employee I asked Ms. Jackson the date of her last

menstrual cycle.

PLAINTIFF’S ORIGINAL COMPLAINT                                                   4|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 5 of 26 PageID 5


      25.     Ms. Jackson replied that she does not have menstrual cycles because she

does not have a uterus.

      26.     Unknown Dallas County Employee I asked her if she had a hysterectomy,

and Ms. Jackson responded that she had not.

      27.     Unknown Dallas County Employee I kept asking why she doesn’t have

menstrual cycles, and Ms. Jackson finally explained that she is transgender.

      28.     Unknown Dallas County Employee I had a look of shock on his face and

asked why her paperwork says female on it.

      29.     Ms. Jackson explained that she is a female.

      30.     Unknown Dallas County Employee I left her paperwork the way it was filled

out and concluded the medical assessment.

      31.     Ms. Jackson was then directed to sit on the benches with the rest of the

female inmates.

      32.     After around ten minutes, a different male officer, Unknown Dallas County

Employee II, pulled Ms. Jackson aside and asked her to identify her gender.

      33.     Ms. Jackson responded that she was a female.

      34.     Unknown Dallas County Employee II asked, “did you have a sex change or

something?”

      35.     Ms. Jackson responded that she had.

      36.     In front of the rest of the inmates around them, Unknown Dallas County

Employee II asked, “have you had everything done even down there?”

      37.     Ms. Jackson hesitantly and falsely told him that she had, because she

wanted this unnecessary humiliating harassment to end.



PLAINTIFF’S ORIGINAL COMPLAINT                                                 5|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 6 of 26 PageID 6


        38.   Unknown Dallas County Employee II then went to get Defendant Samuel

from intake and a female nurse, Unknown Dallas County Employee III.

        39.   Unknown Dallas County Employee III and Defendant Samuel took Ms.

Jackson behind the same enclosed corner as before, and instructed her to pull down her

pants and underwear.

        40.   Ms. Jackson asked why she needed to do this.

        41.   Defendant Samuel replied, “We need to know if you’ve had a sex change or

not. We need to see if you have a penis or a vagina. We have to protect you. We can’t put

you with men if you have a vagina.”

        42.   Ms. Jackson responded that she was not going to pull her pants and

underwear down and that she should not have to prove anything to them if none of the

other women had to prove anything.

        43.   Defendant Samuel then replied, “You are coming up in the system as male.

It doesn’t matter what you do, it can never be changed.”

        44.   Defendant Samuel then said, “now our policy is we have to verify that you’ve

had a sex change. If you have a penis you’re going with the men. If you have a vagina,

you’re going with the women.”

        45.   Ms. Jackson continued to insist that she did not want to pull her pants

down.

        46.   Defendant Samuel then told Ms. Jackson that they would transfer her to

Parkland Hospital if she refused, that Ms. Jackson would have to show her genitals at

Parkland Hospital, and that it would add hours to her incarceration.

        47.   Ms. Jackson pleaded to sit with the female inmates, who she identified with

and whose gender she legally shares.

PLAINTIFF’S ORIGINAL COMPLAINT                                                  6|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 7 of 26 PageID 7


       48.     Defendant Samuel responded, “that’s our policy. You can talk to Lupe

Valdez about it when you get out.”

       49.     Ms. Jackson asked if she could do this after going to court if she was unable

to make bond.

       50.     Defendant Samuel explained that this was the next step of the process and

the process could not move forward without Ms. Jackson revealing her genitals, so that

they could verify her genitalia.

       51.     Feeling that she was out of options and had no other choice, Ms. Jackson

pulled her pants and underwear down to her knees so that Unknown Dallas County

Employee III and Defendant Samuel could verify her genitalia and gender.

       52.     This unconstitutional search conducted by Unknown Dallas County

Employees III and Defendant Samuel was conducted for the sole purpose of observing

Ms. Jackson’s genitals, ostensibly for the purpose of determining whether she is

transgender.

       53.     This unconstitutional search caused severe distress to Ms. Jackson.

       54.     Following this unconstitutionally invasive search to designate Ms. Jackson’s

gender based exclusively on her genitals, she was told that she could watch TV with the

men or could go into a solitary cell.

       55.     Defendant Samuel told Ms. Jackson, “It’s not uncommon for men that look

like women to be sitting in the men’s section and vice versa. You’ll probably see some like

you over there. You aren’t the first and you won’t be the last”.

       56.     Ms. Jackson chose to be alone, thinking she could save herself from further

harassment.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    7|Page
    Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 8 of 26 PageID 8


      57.    While waiting for a cell, Ms. Jackson noticed that there was a group of men

walking freely outside the solitary cells. She decided that she would be harassed either

way and asked to remain in the TV area.

      58.    As soon as she made this request, an older male officer, Unknown Dallas

County Employee IV, said, “No, you’re going with the men because that’s what you are.

You’re a man.”

      59.    Ms. Jackson was then placed in her own cell, where the male inmates began

questioning her through the cell door.

      60.    They were asking her if she was a “tranny” or a “real girl”, telling her all the

sexual things they wanted to do to her, grabbing themselves, calling her a “he/she,” and

calling her many other derogatory words.

      61.    A female officer, Unknown Dallas County Employee V, asked Ms. Jackson

if she was alright. Upon responding that she was not alright, the female Unknown Dallas

County Employee laughed and told Ms. Jackson, “at least you have someone to talk to.”

      62.    After enduring the harassment for an unknown amount of time, Ms.

Jackson was taken by a male officer for fingerprinting and a mugshot.

      63.    A male officer attempted to escort Ms. Jackson back to the women’s solitary

cells; however, he was told by another officer, Unknown Dallas County Employee VI, to

bring her to the men’s holding area.

      64.    Ms. Jackson was again placed with the male inmates after another

embarrassing situation.

      65.    Ms. Jackson was eventually taken in a line with male inmates to court. As

they walked past another group of men, she was harassed again.



PLAINTIFF’S ORIGINAL COMPLAINT                                                    8|Page
     Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 9 of 26 PageID 9


       66.     A different female officer, Unknown Dallas County Employee VII, said

loudly from across the room, “Why is that woman with all those men?”

       67.     A male officer, Unknown Dallas County Employee VIII, then responded

from across the room, “because it’s a man.”

       68.     Unknown Dallas County Employee VIII said this twice because Unknown

Dallas County Employee VII didn’t hear the first time.

       69.     This was said in front of all of the other inmates in the area.

       70.     During court, Ms. Jackson was referred to as “Mr. Jackson,” by the male

bailiff and was required to sit with the males.

       71.     Ms. Jackson was humiliated every time she encountered a new officer. Each

time, they would see her and reference her as a woman, only to be told by whichever

officer was escorting her in front of everyone that she was a man.

       72.     All Ms. Jackson was able to do was cry as she suffered the worst humiliation

of her entire life.

       73.     When they arrived back at the jail, the men were placed into a holding cell

and Ms. Jackson was placed into a separate cell next to them.

       74.     Ms. Jackson was required to fill out new paperwork.

       75.     Ms. Jackson was then taken to the male locker room where she was directed

toward an empty shower stall by a male officer, Unknown Dallas County Employee IX.

       76.     Ms. Jackson was told to strip down and take a shower by Unknown Dallas

County Employee IX and that it was something everyone had to do.

       77.     Ms. Jackson pleaded with Unknown Dallas County Employee IX to let her

skip the shower as her bond was being sent electronically by her lawyer and she should

be out of custody soon.

PLAINTIFF’S ORIGINAL COMPLAINT                                                   9|Page
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18          Page 10 of 26 PageID 10


       78.    The two male officers that were present ignored her pleas.

       79.    The female officer volunteered to verify what Ms. Jackson was saying and

did in fact confirm that the bond was received.

       80.    The female officer then escorted Ms. Jackson out of the locker room and

told her that she, “dodged a bullet.”

       81.    Ms. Jackson was placed back into another holding cell by herself as she

waited for her paperwork to process.

       82.    While she was waiting, another female officer, Unknown Dallas County

Employee X, came into the cell and changed Ms. Jackson’s wrist band so that it now

showed her gender as male.

       83.    Ms. Jackson was moved multiple times while waiting for her paperwork to

be processed, each time encountering new officers and inmates that misidentified her

gender based off of the paperwork and the gender of the inmates she was grouped with at

the time.

       84.    After being released from custody, Ms. Jackson filed a formal complaint

regarding her treatment in the Dallas County jail.

       85.    On November 7, 2016, Captain Shelley Knight with the Dallas County

Sheriff’s Office was notified of Ms. Jackson’s treatment through Tammye Nash, the

Managing Editor at the Dallas Voice.

       86.    Captain Knight informed Ms. Nash that an investigation on the incident had

been started and that intake video from November 4, 2016 was pulled.

       87.    Captain Knight also informed Ms. Nash that she (Captain Knight) could see

where some of the policy was misconstrued and other parts were not followed.



PLAINTIFF’S ORIGINAL COMPLAINT                                               10 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 11 of 26 PageID 11


       88.    On April 19, 2017, Ms. Jackson was arrested for a second time and taken to

the Dallas County jail.

       89.    When booked into the jail, Ms. Jackson was again placed with the male

inmates.

       90.    Defendant Devers, Defendant Pugh, Defendant Nixon, and Defendant

Littles were the detention officers who booked Ms. Jackson into the jail and placed her

with the male inmates.

       91.    Ms. Jackson asked the Defendants Devers, Pugh, Nixon, and Littles to

contact Captain Knight, who could explain that she should be classified and placed with

females -- but they refused her request.

       92.    Ms. Jackson was taken to the psychiatric unit of the jail due to being deemed

suicidal as a result of the continuous harassment she was experiencing.

       93.    Ms. Jackson was the only woman in the psychiatric unit with all of the male

inmates.

       94.    Due to being marked suicidal, Ms. Jackson was not allowed clothing and

was given a thin paper suit to wear.

       95.    Unknown Dallas County Employee XI forced Ms. Jackson to shower with

the men, where one of the male inmates masturbated while staring at her in the shower.

       96.    Defendant Brown was sworn in as the Dallas County Sheriff on January 1,

2018 and continues to be the current Dallas County Sheriff.

       97.    On June 15, 2018, Ms. Jackson was arrested for a third time and booked

into the Dallas County jail.

       98.    Ms. Jackson was once again placed with the male inmates by Unknown

Dallas County Employee XII.

PLAINTIFF’S ORIGINAL COMPLAINT                                                  11 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 12 of 26 PageID 12


       99.    Ms. Jackson was once again taken to the psychiatric unit; however, this time

she was given clothes.

       100.   Ms. Jackson once again had to shower with the men, where once again a

male inmate masturbated while staring at Ms. Jackson in the shower.

       101.   Additionally, a male officer, Unknown Dallas County Employee XIII,

recorded her in the shower while she was in the psychiatric unit.

       102.   Each time that Ms. Jackson was incarcerated in Defendant Dallas County’s

facility, she was subjected to continual sexually harassing and offensive comments

relating to her gender identity, her transgender status, and her gender expression, by jail

staff and inmates.

       103.   The Defendants were acting within the course and scope of their

employment at the time of the wrongful acts.

       104.   Ms. Jackson suffered severe mental anguish as a result of the

unconstitutional searches and harassment she endured.

       105.   The unconstitutional search to “observe” her genitals and allegedly to

“determine” Ms. Jackson’s gender and the harassment that accompanied her

incarceration was objectively unreasonable as it violated Dallas County Sheriff’s Office

written policy and violated Plaintiff’s rights under the Fourth and Fourteenth

Amendment of the United States Constitution.

       106.   However, the written policy was essentially overridden or deemed a nullity

due to Defendants’ actual conduct and performance of observing and searching a person’s

genitals when that person is believed or known to be transgender for the sole purpose of

making a placement decision and ostensibly “determining” the person’s gender being so



PLAINTIFF’S ORIGINAL COMPLAINT                                                  12 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18              Page 13 of 26 PageID 13


common and widespread as to constitute a custom that fairly represents the policy of

Dallas County, Texas.

       107.   Defendant Dallas County maintains and implements a policy and practice

of classifying transgender inmates based exclusively on genital characteristics rather than

their gender identity without any individualized determination of what would be safest,

or in the alternative, Defendant Dallas County has failed to properly train and supervise

jail staff to follow policy and practice prohibiting the classification of transgender inmates

based solely on genital characteristics rather than gender identity.

       108.   The Prison Rape Elimination Act (PREA) implementing regulations

specifically provide that lockup facilities “shall not search or physically examine a

transgender or intersex detainee for the sole purpose of determining the detainee's genital

status." 28 CFR 115 .15 § 115.lS(e).

       109.   Defendant Dallas County has failed to properly train and supervise jail staff

to treat transgender inmates humanely, such that jail staff refer to transgender inmates

by the improper gender pronouns, refer to transgender inmates’ genitals and private body

parts in offensive manners, alert and announce the fact that transgender inmates are

transgender to other inmates and jail staff, force transgender inmates to expose their

genitals for the purpose of determining their gender, and place transgender inmates

based solely on genital characteristics rather than gender identity.

       110.   As a result of Defendants’ actions, Ms. Jackson has suffered trauma, felt

demoralized, anxious, stressed, a loss of dignity, and fear.

       111.   The Defendants were at all times acting under the color of law. Dallas

County had a policy or custom of promoting and/or tolerating genital searches to

determine gender identity and placement of inmates based off of genitalia rather than the

PLAINTIFF’S ORIGINAL COMPLAINT                                                    13 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18              Page 14 of 26 PageID 14


gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. This classification of transgender inmates based on their genitals rather than

gender identity, is demonstrated by the unconstitutionally invasive search of Plaintiff by

Defendants and a pattern of similar incidents of classification of Plaintiff based on her

genitals rather than her gender identity that she experienced three different times inside

of the Dallas County jail.

       112.     Additionally, the constitutional violations in this case were the direct result

of the policy, custom and practice and general atmosphere within the Dallas County

Sheriff’s Office and Dallas County jail, both of which are under the umbrella of the

Defendant Dallas County.

       113.     Dallas County’s     policy of    tolerating   its police    officers’   use   of

unconstitutional genital searches to determine gender identity and classifications based

on genitalia rather than that of gender status was the moving force behind the violation

of Plaintiff’s constitutional rights. Defendants’ reprehensible conduct and inhumane

treatment of Plaintiff was a result of the custom, policy, practice and/or procedure of

Dallas County.

       114.     At the time of the incident, Defendants were acting pursuant to a custom,

policy, practice and/or procedure of the Dallas County Sheriff’s Office. Defendants’

actions constitute a violation of the well-settled right to be free from unreasonable and

unnecessary searches under the Fourth and Fourteenth Amendments to the United States

Constitution.

       115.     Before this incident, Defendant Dallas County developed and maintained a

policy, custom or practice that was the moving force behind the constitutional and civil

right violations and the injuries suffered by Plaintiff in violation of the Fourth and

PLAINTIFF’S ORIGINAL COMPLAINT                                                      14 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 15 of 26 PageID 15


Fourteenth Amendments and 42 U.S.C. 1983. Specifically, the Dallas County Sheriff’s

Office had a policy, custom, or practice of tolerating the use of genital searches to

determine gender identity and placement of inmates based off of genitalia rather than the

gender with which they identify; the inadequacy of investigations into incidents reported

to superiors such as Captain Shelley Knight; the lack of discipline for incidents of

unconstitutional searches and placements described above; and the lack of supervision

and reporting procedures to monitor the use of unconstitutional searches and placements

by Dallas County employees.

       116.   But for these acts and omissions of policy, custom, training, and discipline,

Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United States

Constitution would not have been violated.

       117.   As a direct result of these acts, Plaintiff has suffered mental/emotional

injuries and economic damages. She was deprived of her constitutional rights, all to her

damage.

       118.   Based on the above, Dallas County also bears responsibility for this incident.

Upon information and belief, the policy, custom, and practice of Defendant Dallas County

was to perform unconstitutional genital searches to determine gender identity and place

inmates based off of genitalia rather than the gender with which they identify. Defendant

Dallas County was also aware that its officers would be likely to encounter the same or

similar situations as this and that the subjects’ civil rights would be violated. Despite that

awareness, Defendant Dallas County took no steps to adequately educate or train Dallas

County officers on how to handle situations such as this even though the consequences of

such practice – severe mental anguish – was known or obvious. As a result, there was a

wide spread practice within the Dallas County Sheriff’s Office to conduct genital searches

PLAINTIFF’S ORIGINAL COMPLAINT                                                    15 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 16 of 26 PageID 16


to determine gender identity and to place inmates based off of genitalia rather than the

gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. These practices and lack of training were so common and widespread as to

constitute a custom that fairly represents the policy of Dallas County, Texas. Defendant

Samuel even stated that this was the policy of Dallas County.

       119.   The failure to ensure that written policies were adequately implemented

and the implementation and toleration of the above practices, policies and customs, as

well as the lack of adequate training by Dallas County, constitutes deliberate indifference

to Plaintiff’s constitutional rights. Further, said customs, practices and policies were the

moving force, and the direct cause of Plaintiff being unconstitutionally searched and

harassed.

                               IV. CAUSES OF ACTION

                                   I.
  Invasive and Unconstitutional Search Under the Fourth and Fourteenth
                              Amendments
                            (42 U.S.C § 1983)

       120.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       121.   Acting under the color of law, Defendants deprived Plaintiff of the rights

and privileges secured to her by the Fourth and Fourteenth Amendments to the United

States Constitution and by other laws of the United States to be free from illegal and

unreasonable searches. By their use of force as described above, the Defendants have

violated 42 U.S.C. § 1983 and the constitutional provisions cited therein.

       122.   As a result of Defendants’ malicious invasion and unconstitutional search

and seizure to determine Plaintiff’s gender identity, Defendants deprived Plaintiff of her


PLAINTIFF’S ORIGINAL COMPLAINT                                                   16 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 17 of 26 PageID 17


right to equal protection of the laws and impeded the due course of justice, in violation of

the Fourteenth Amendment of the Constitution of the United States and 42 U.S.C. § 1983.

       123.   Defendants’ actions and omissions deprived Plaintiff of her Constitutional

right to bodily privacy and liberty under the Fourteenth Amendment of the United States

Constitution and were an unreasonable and unnecessary invasive search and seizure

under the Fourth Amendment of the United States Constitution.

       124.   As a result of the unconstitutional search used against her, Plaintiff has

suffered mental anguish for which she sues herein.

                                   II.
    Due Process Violation Under the Fifth and Fourteenth Amendments
                            (42 U.S.C § 1983)

       125.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       126.   Acting under the color of law, Defendants deprived Plaintiff of the rights

and privileges secured to her by the Fourteenth Amendment to the United States

Constitution and by other laws of the United States to be free from undue harassment and

abuse by placing her with members of the opposite sex. By their violation of PREA, failing

to do individualized assessments, and having no documentation that anything was done

for any penological reason, as well as the conduct described above, the Defendants have

violated 42 U.S.C. § 1983 and the constitutional provisions cited therein.

       127.   As a result of Defendants’ complete disregard for Plaintiff’s rights by placing

her and forcing her to shower with members of the opposite sex, Defendants deprived

Plaintiff of her right to equal protection of the laws and impeded the due course of justice,

in violation of the Fifth and Fourteenth Amendments of the Constitution of the United

States and 42 U.S.C. § 1983.

PLAINTIFF’S ORIGINAL COMPLAINT                                                    17 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18               Page 18 of 26 PageID 18


       128.    Defendants’ actions and omissions deprived Plaintiff of her Constitutional

right to bodily privacy and liberty under the Fourteenth Amendment of the United States

Constitution and were a violation of her due process rights under the Fifth Amendment

of the United States Constitution.

       129.    As a result of the unconstitutional placement with members of the opposite

sex, Plaintiff has suffered mental anguish for which she sues herein.

                                            III.
                                   Failure to Intervene
                                    (42 U.S.C § 1983)

       130.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       131.    One or more of the Defendants had a reasonable opportunity, had they been

so inclined, to prevent another one of the Defendants from violating Plaintiff’s rights in

the manner described above, but they failed to do so.

       132.    The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally with willful indifference to Plaintiff’s constitutional rights.

       133.    As a result of this misconduct, Plaintiff sustained, and continues to sustain,

injuries including emotional pain and suffering.

                                        IV.
              Causes of action against Defendant Dallas County under
              Monell v. New York City Department of Social Services
                                 (42 U.S.C § 1983)

       134.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein, and asserts that the same are moving factors

which have resulted in the violation of Plaintiff’s civil rights.




PLAINTIFF’S ORIGINAL COMPLAINT                                                    18 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 19 of 26 PageID 19


       135.   Plaintiff would show that Defendant Dallas County is liable because a

pattern, practice or policy of constitutional violations existed and/or was grossly

inadequate training that was likely to result in constitutional violations. At the time of

Plaintiff’s unconstitutional search and placement with male inmates, this was a

widespread practice among the Dallas County jail to conduct genital searches to

determine gender identity and to place inmates based off of genitalia rather than the

gender with which they identify when confronted with a transgender inmate in the Dallas

County jail. The practice was so widespread as to constitute the policy and custom of

Dallas County. Dallas County failed to provide constitutionally adequate training and

supervision regarding the use of searches to determine gender and placement of

transgender inmates. This is evidenced by the three separate incidents of Plaintiff being

placed based off of her genitalia rather than the gender with which she identifies.

       136.   Defendants were deliberately indifferent to Ms. Jackson’s safety and

dignity.

       137.   Defendants created an official policy, custom, or practice of intentionally

disregarding gender information about transgender detainees of the Dallas County Jail.

This policy, custom or practice was created with deliberate indifference to the safety and

dignity of female transgender detainees. This policy was still in effect at each of the times

Ms. Jackson was detained by the Dallas County Sheriff’s Office in the Dallas County jail

and this policy caused her injuries.

       138.   Defendants knew that placing a transgender female detainee, particularly

an individual who is feminine-appearing and has breasts, with male detainees in a holding

cell would likely lead to injury to the female transgender detainee. Yet despite this

knowledge, Defendant Dallas County failed to train its employees on the need to

PLAINTIFF’S ORIGINAL COMPLAINT                                                    19 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 20 of 26 PageID 20


individually evaluate female transgender pretrial detainees to determine whether the

inmate should be placed in a cell alone or with women, instead of with men, and failed to

discipline employees under their direct supervision who placed vulnerable female

transgender inmates in cells with men.

       139.   Defendants made the actual decision to place Ms. Jackson in a cell with men

in November 2016, and in doing so, acted with deliberate indifference to Ms. Jackson’s

safety. Defendants knew that placing Ms. Jackson with male detainees in a holding cell

would likely lead to her being injured, but intentionally, deliberately, or recklessly

disregarded that risk.

       140.   Defendants made the actual decision to place Ms. Jackson in a cell with men

in April 2017, and in doing so, acted with deliberate indifference to Ms. Jackson’s safety.

Defendants knew that placing Ms. Jackson with male detainees in a holding cell would

likely lead to her being injured, but intentionally, deliberately, or recklessly disregarded

that risk.

       141.   Defendants made the actual decision to place Ms. Jackson in a cell with men

in June 2018, and in doing so, acted with deliberate indifference to Ms. Jackson’s safety.

Defendants knew that placing Ms. Jackson with male detainees in a holding cell would

likely lead to her being emotionally injured and embarrassed, but intentionally,

deliberately, or recklessly disregarded that risk.

       142.   Defendants made the actual decision in April 2017 to require Ms. Jackson,

when she had to shower, to do so with and in full view of men, thus exposing her genitalia

and breasts. In doing so, Defendants acted with deliberate indifference to Ms. Jackson’s

safety and dignity. Defendants knew that requiring Ms. Jackson to shower with and in full

view of men would likely lead to her being emotionally injured and embarrassed, but

PLAINTIFF’S ORIGINAL COMPLAINT                                                  20 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18           Page 21 of 26 PageID 21


intentionally, deliberately, or recklessly disregarded that risk. Defendants Dallas County

failed to train its employees on the need to allow female transgender pretrial detainees

the same privacy accorded to other female detainees, and failed to supervise and

discipline employees under their direct supervision who required female transgender

detainees to shower with and in front of men, and failed to supervise and discipline

employees under their direct supervision who decided or ordered female transgender

detainees to shower with and in front of men.

      143.   Defendants made the actual decision in June 2018 to require Ms. Jackson,

when she had to shower, to do so with and in full view of men, thus exposing her genitalia

and breasts. In doing so, Defendants acted with deliberate indifference to Ms. Jackson’s

safety and dignity. Defendants knew that requiring Ms. Jackson to shower with and in full

view of men would likely lead to her being emotionally injured and embarrassed, but

intentionally, deliberately, or recklessly disregarded that risk. Defendant Dallas County

failed to train its employees on the need to allow female transgender pretrial detainees

the same privacy accorded to other female detainees, and failed to supervise and

discipline employees under their direct supervision who required female transgender

detainees to shower with and in front of men, and failed to supervise and discipline

employees under their direct supervision who decided or ordered female transgender

detainees to shower with and in front of men.

      144.   Defendants conducted the unconstitutional genital search of Ms. Jackson in

which she was forced to pull down her pants and underwear to expose her genitals for the

sole purpose of determining her gender identity in November 2016, knowing that this

would be embarrassing, degrading and humiliating to Ms. Jackson. In doing so,

Defendants acted with deliberate indifference to Ms. Jackson’s safety and dignity.

PLAINTIFF’S ORIGINAL COMPLAINT                                                 21 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18              Page 22 of 26 PageID 22


Defendants knew that requiring Ms. Jackson to expose her genitals for the sole purpose

of determining her gender identity would likely lead to her being emotionally injured and

embarrassed, but intentionally, deliberately, or recklessly disregarded that risk.

Defendant Dallas County failed to train its Employees on the appropriate way to

determine a transgender inmate’s gender identity, which is by the gender with which they

identify with, and failed to supervise and discipline employees under their direct

supervision who required female transgender detainees to expose their genitals for the

sole purpose of determining their gender identity, and failed to supervise and discipline

employees under their direct supervision who decided or ordered female transgender

detainees to expose their genitals for the sole purpose of determining their gender

identity. In doing so, Defendants violated Ms. Jackson’s constitutional rights.

       145.   Defendant Dallas County knew or should have known at the time of the

occurrence that this was a situation which its officers would have to deal with on a regular

basis. Similarly, Dallas County knew or should have known that this situation had the real

potential for injury and/or serious harm to a citizen. Despite that, Defendant Dallas

County retained its policy and at the same time provided no training or inadequate

training to its officers on how to deal with this situation.

       146.   The above practices, policies and customs, as well as the constitutionally

inadequate training, by Dallas County constituted deliberate indifference towards

Plaintiff’s constitutional rights and the safety and dignity of female transgender detainees.

The subsequent violation of those constitutionally protected rights (including the Fourth,

Fifth, and Fourteenth Amendments) was a direct and foreseeable cause of her injury. As

a result, Plaintiff is entitled to recover actual damages as a matter of law. Plaintiff sues

Dallas County for actual and exemplary damages. The practices, policies and customs

PLAINTIFF’S ORIGINAL COMPLAINT                                                    22 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18            Page 23 of 26 PageID 23


and/or the constitutionally inadequate training were the moving forces behind the

constitutional violations that resulted in the mental/emotional injuries of Plaintiff.

       147.   Dallas County Sheriff’s Office employees have engaged and continue to

engage in a pattern or practice of conducting genital searches to determine gender

identity and to place inmates based off of genitalia rather than the gender with which they

identify when confronted with a transgender inmate in the Dallas County.

       148.   Defendant Dallas County and the Dallas County Sheriff’s Office, directly or

indirectly, under color of law, approved or ratified the unlawful, deliberate, malicious,

reckless, and wanton conduct of the Dallas County Sheriff’s Office officers heretofore

described.

       149.   At all times relevant to this Complaint, the Defendants, as officers for the

Dallas County Sheriff’s Office, were acting under the direction and control of Defendant

Dallas County.

       150.   The actions and inaction of Defendant Dallas County were a proximate

cause of Plaintiff’s injuries and the suffered damages described herein.

                                V. Qualified Immunity

       151.   It is anticipated Defendants will raise, or attempt to raise, a defense of

qualified immunity. In this regard, Plaintiff pleads that it was well-established law, well

before November 4, 2016, April 19, 2017, and June 15, 2018, that every citizen of the

United States has a clearly defined constitutional right to be free from an unlawful search

by law enforcement officials in accordance with the Fourth Amendment to the United

States Constitution, and to be free from being placed with inmates of the opposite sex and

being required to shower with them resulting in unconstitutional violations of their due

process rights in accordance with the Fifth Amendment to the United States Constitution,

PLAINTIFF’S ORIGINAL COMPLAINT                                                  23 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18             Page 24 of 26 PageID 24


both rights as applied to the several States through the Fourteenth Amendment. No

reasonable law enforcement official would have acted as Defendants did under these

circumstances, by conducting a genital search of Plaintiff to determine her gender identity

and placing Plaintiff with male inmates based off of her genitalia rather than the gender

with which she identifies.

       152.   The search and subsequent placement with male inmates were unnecessary,

unwarranted, and objectively unreasonable. The Defendants are not, therefore, entitled

to the protection of qualified immunity for their actions.

                                VI. Exemplary Damages

       153.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       154.   When viewed objectively from the standpoint of Defendants, at the time of

the occurrence, said Defendants’ conduct involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to others.

       155.   As a direct and proximate and producing cause and the intentional,

egregious, malicious conduct by the Defendants, Plaintiff is entitled to recover exemplary

damages in an amount within the jurisdictional limits of this Court.

                                      VII. Damages

       156.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       157.   Plaintiff’s injuries were a foreseeable event. Those injuries were directly and

proximately caused by Defendants’ use of conducting a genital search to determine

Plaintiff’s gender identity and by placing Plaintiff based off of her genitalia rather than

the gender with which she identifies. As a result, Plaintiff is entitled to recover all actual

PLAINTIFF’S ORIGINAL COMPLAINT                                                    24 | P a g e
   Case 3:18-cv-02935-S Document 1 Filed 11/02/18              Page 25 of 26 PageID 25


damages allowed by law. Additionally, Plaintiff contends Defendants’ conduct constitutes

malice, evil intent, or reckless or callous indifference to the constitutionally protected

rights of Plaintiff. As a result, Plaintiff is entitled to punitive damages.

       158.   As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

              a.      Emotional distress, torment, and mental anguish in the past and
                      future;

              b.      Financial Expenses.

       159.   Pursuant to 42 U.S.C. § 1983 and 1988, and Texas Civil Practice & Remedies

Code section 41.003(a), Plaintiff seeks to recover, and hereby requests the award of

exemplary damages, reasonable attorney’s fees, and costs of court.

                                  VIII. Attorneys’ Fees

       160.   If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. §1988.

                                    IX. Jury Request

       161.   Plaintiff respectfully requests a jury trial.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of jurisdictional minimum of this

court. Plaintiff further prays for all other relief, both legal and equitable, to which she may

show herself justly entitled.

                                            Respectfully submitted,

                                            /s/ Scott H. Palmer
                                            SCOTT H. PALMER
                                            State Bar No. 00797196
                                            JAMES P. ROBERTS

PLAINTIFF’S ORIGINAL COMPLAINT                                                     25 | P a g e
  Case 3:18-cv-02935-S Document 1 Filed 11/02/18   Page 26 of 26 PageID 26


                                  State Bar No. 24105721
                                  J.R. FLETCHER
                                  State Bar No. 24038304

                                  SCOTT H. PALMER, P.C.
                                  15455 Dallas Parkway,
                                  Suite 540, LB 32
                                  Dallas, Texas 75001
                                  Tel: (214) 987-4100
                                  Fax: (214) 922-9900
                                  scott@scottpalmerlaw.com
                                  james@scottpalmerlaw.com
                                  jr@scottpalmerlaw.com

                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                     26 | P a g e
